          Case 1:20-cr-00182-DMT Document 31 Filed 05/10/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )      ORDER
                                      )
       vs.                            )
                                      )
Justin Bernie Clark Arneson,          )       Case No. 1:20-cr-182
                                      )
               Defendant.             )


       Defendant made his initial appearance in the above-entitled action and was arraigned on

October 13, 2020. He subsequently executed and filed a waiver of his right to a detention. (Doc.

No. 15). Accepting his waiver, the court issued an order October 14, 2020, detaining him pending

final disposition of this matter. (Doc. No. 17).

       On May 5, 2021, defendant filed a Motion for a Detention Hearing. That same day he

appeared before Judge Traynor and entered a guilty plea to the offense charged in Count I of his

Indictment. The court GRANTS defendant’s motion and shall schedule a detention hearing for him

on May 13, 2021, at 2:00 PM by telephone.

       IT IS SO ORDERED.

       Dated this 10th day of May, 2021.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
